DETAILED CORRESPONDENCE
Allowable Subject Matter
Claim(s) 2-8, 10-17 and 19-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Priority Status
Foreign and domestic priorities are not claimed in this application.

Status of Claims
Claim(s) 1-20 is/are examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9 and 18 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by AU 2015268699 B2 (“Sauder”; NOTE: Sauder’s Specification also hereby incorporated herein in its entirety by reference US 6226969, US 5936234, US 6863006, US App# 12/522252 is US 20100010667 A1, US 5561250, US 6070539).


a controllable subsystem (e.g., “frame 12” from Fig. 1 and/or “head 77” from Fig. 2) (see at least Fig. 1-3 with associated text; in particular, ¶ 21 which also incorporated herein in its entirety by reference US 6863006. Sauder illustrates from Fig. 1 frame 12 comprises a toolbar 14 and row units 16, and discloses “The planter 10 further preferably includes one or more clutches 425 (FIG. 3) for engaging and disengaging the drives to stop or resume planting at each row units 16 or group of row units.”);
a check strip control system (e.g., “planter monitor 50”) automatically controlling the controllable subsystem to change from performing a non-check strip operation (e.g., “primary population rate 110”), to performing a check strip operation (e.g., “secondary population rate 120”), in a check strip in an agricultural field (see at least ¶ 21-22, 28, 31, 42 and Fig. 4 with associated text);
a start location identifier (“first boundary 162”) that detects a geographic location of a start of the check strip in the agricultural field based on the check strip control system changing the controllable subsystem to perform the check strip operation (see at least (see at least ¶ 21-22, 28, 31, 42 and Fig. 4 with associated text. Sauder discloses “once the planned plot locations have been set…” from ¶ 42);
a non-check strip control system (e.g., “planter monitor 50”) automatically controlling the controllable subsystem to change, from performing the check strip operation, to performing the non-check strip operation, in the agricultural field (see at least ¶ 21-22, 28, 31, 42 and Fig. 4 with associated text); and
an end location identifier (“second boundary 164”) that detects a geographic location of an end of the check strip in the agricultural field based on the check strip control system changing the controllable subsystem to perform the non-check strip operation (see at least ¶ 21-22, 28, 31, 42 and Fig. 4 with associated text. Sauder discloses “once the planned plot locations have been set…” from ¶ 42).

Claim(s) 9 and 18 repeat the subject matter of Claim 1 and rejected in like manner.

Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax